IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                      IN AND FOR NEW CASTLE COUNTY

David K. Werner,                           )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )       C.A. No. N12C-02-191 JAP
                                           )
Nanticoke Memorial Hospital, Inc.,         )
and                                        )
Emergency Physicians Medical               )
Group of Delaware, P.A.,                   )
                                           )
              Defendants.                  )


                                       ORDER


       1.   This is a medical negligence case where Plaintiff, David K.

Werner, alleges that Defendants’ failure to properly treat him for an

ischemic stroke 1 in the emergency room resulted in “permanent right-

sided paralysis.” 2        Defendant Emergency Physicians Medical Group

(“EPMG”) has filed this motion in limine to exclude expert testimony from

a neurologist about the standard of care of an emergency room

physician. 3 This is the court’s ruling on that motion.

       2.    Plaintiff alleges he was taken to the emergency room at

Nanticoke Memorial Hospital after experiencing an “episode of dizziness,

loss of balance and loss of movement control on the right side of his


1  An ischemic stroke is caused by a blockage in a blood vessel, as opposed to a
hemorrhagic stroke which is caused by a rupture of a blood vessel.
2  Second Am. Compl. ¶¶ 6-16 (D.I. # 32).
3  Def. Mot. Lim. at 1 (D.I. # 95).
body.” 4    He was examined at the Nanticoke emergency room by Dr.

Frederick Bauer, an employee of EMPG. 5 Dr. Bauer ordered a CT Scan

of Plaintiff’s head and an MRI of his brain. 6 The MRI revealed an “[a]cute

infarct in the left limb of internal capsule.” 7 Upon receiving the results of

the MRI, Dr. Bauer ordered to have Plaintiff transferred by ambulance to

another hospital to consult a neurologist. 8          According to Plaintiff, this

occurred roughly eight hours after he first arrived at the emergency

room. 9 Plaintiff contends that he should have been promptly examined

by a neurologist and been given a “clot busting” drug known as tPA.10

By the time he was seen by a neurologist, Plaintiff alleges, it was too late

to give him tPA, and, as a result, he suffered irreversible right sided

paralysis. 11

       3.   Not surprisingly, one of the central issues in this case is the

standard of care required of an emergency room physician.                   Plaintiff

proposes to call a board-certified neurologist, Dr. Alan Fink, to testify

about that standard of care.         EMPG objects, claiming Dr. Fink is not

qualified under the Medical Negligence Act to testify about the standard

of care required of emergency room physicians.


4   Second Am. Compl. ¶¶ 5-6 (D.I. # 32).
5   Id. ¶ 7.
6   Id. ¶¶ 8, 10.
7   Id. ¶ 10.
8   See id. ¶ 11.
9   Id. ¶ 12.
10 See id. ¶ 12. “tPA” stands for tissue plasminogen activator. It is a protein

associated with the breakdown of blood clots which is administered by an intravenous
line. There are several contraindications for administration of the drug.
11  Id. ¶¶ 12, 16.


                                          2
        4. Dr. Fink has no apparent qualifications as an emergency room

physician.      At his deposition he testified that he “moonlight[ed] in the

emergency room” between 1973 and 1975. 12 He conceded, however, that

many of the standards related to emergency room physicians have

changed since then. 13 The court notes, in particular, that tPA was not

approved by the FDA for treatment of strokes until 1996. It goes without

saying therefore that Dr. Fink’s moonlighting experience in an emergency

room some forty years ago does not qualify him to testify about the

standard of care applicable to emergency room physicians today.

        5. Plaintiff also points to Dr. Fink’s deposition testimony that he

“consulted with emergency room physicians for 35 years.” This too does

not qualify him to give standard of care testimony about emergency

medicine. The record does not disclose how many of these consultations

involved the decision to administer tPA.                 More importantly, assuming

these consultations gave Dr. Fink some degree of familiarity with

instances in which emergency room physicians refer patients to a

neurologist, they necessarily would not have provided him with

information       about     the   circumstances         in   which   emergency   room

physicians decide not to seek such a consult.                         Thus, his past

consultations do not qualify Dr. Fink to give expert testimony

distinguishing       the    circumstances            under   which   emergency   room

physicians make referrals from those in which they do not.

12   Def. Mot. Lim., Ex. C. at 37 (D.I. # 95).
13   Id., Ex. C at 38.


                                                 3
        6. Plaintiff also asserts that Dr. Bauer was acting as a neurologist

when he was treating Plaintiff. Thus, according to Plaintiff, Dr. Fink is

qualified to opine on the standard of care required of Dr. Bauer. 14    But

Dr. Fink must demonstrate familiarity with the field of medicine

practiced by Dr. Bauer. Delaware law provides that the “standard of skill

and care required of every health care provider in rendering professional

services or health care to a patient shall be that degree of skill and care

ordinarily employed in the same or similar field of medicine as defendant .

. . .” 15 There is nothing in the language of the statute that would justify

holding an emergency room physician to the standard of care of a

neurologist simply because an emergency patient presents a possible

neurological problem. Generally speaking, emergency room physicians

have completed residencies in emergency room medicine, and emergency

medicine is one of twenty-four specialty board certifications recognized

by the American Board of Medical Specialties. In short, an emergency

room physician has training and skills which, although may overlap in

some instances, are for the most part distinct from those of board

certified neurologists. The fact that Dr. Bauer’s care of Plaintiff touched

upon neurological issues does not mean he is acting as a neurologist any

more than his emergency treatment of a high school football player with

an injured knee means he is acting as an orthopedic surgeon.



14   Plt. Resp. ¶ 2.
15
     18 Del. C. sec. 6801 (7)(emphasis added).


                                                 4
        7.    The court emphasizes the limited scope of today’s holding. Dr

Fink is highly regarded and has testified many times in this court as an

expert in neurology. But although “[a]n expert may be highly qualified

and competent to offer many opinions,” they “must be competent to offer

opinions in a given specific factual setting.” 16 This is not the case here.

        Accordingly, Defendant’s motion to preclude standard of care

testimony from Dr. Fink is GRANTED. 17




                                                     John A. Parkins, Jr.
Date:        November 3, 2014                        Superior Court Judge

oc: Prothonotary

cc: Ben T. Castle, Esquire, Bruce L. Hudson, Esquire - Hudson & Castle
    Law, LLC, Wilmington, Delaware
    Stephen J. Milewski, Esquire - White & Williams LLP, Wilmington,
    Delaware
    Richard Galperin, Esquire, Courtney R. Hamilton, Esquire – Morris
    James LLP, Wilmington, Delaware



16  Friedel v. Osunkoya, 994 A.2d 746, 751 (Del. Super. 2010) (citing Eskin v. Carden,
842 A.2d 1222 (Del. 2004) (emphasis added). In Friedel the court addressed whether a
pharmacologist could offer a standard of care opinion regarding a physician. Id. at 761-
62. It acknowledged that 18 Del. C. § 6854 did not explicitly bar a pharmacologist from
offering their opinion. Id. However, by relying on “a long period of . . . accepted judicial
interpretation” it precluded such opinion testimony because the two professions were
not the same and did not receive the same training. Id. at 762. To be sure the long
standing judicial interpretation was not erroneous, the court independently performed
its own statutory interpretation. Id. at 763. The court opined that when reading 18
Del. C. section 6853 together with section 6854, an expert as referred to in section 6854
must be within a similar field of medicine, “otherwise an affidavit of merit [required
under section 6853] would have to be executed by an expert more qualified than an
expert who meets the ‘qualification’ of an expert as defined in § 6854.” Id. at 764.
17 Nothing in this order should be construed as a limitation on causation testimony

from Dr. Fink. That issue was not before the court.


                                             5